Citation Nr: 1231096	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-14 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for residuals of frostbite of the right foot with peripheral neuropathy.  

2.  Entitlement to an initial rating in excess of 30 percent for residuals of frostbite of the left foot with peripheral neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell, Counsel

INTRODUCTION

The Veteran had active service from July 1952 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions in April and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In pertinent part, the April 2010 rating decision denied a TDIU rating and, the Veteran did not appeal a denial of service connection for total bilateral knee replacements.  The July 2010 rating decision granted service connection for residuals of frostbite with peripheral neuropathy of each foot and assigned initial disability ratings of 30 percent for each foot (which are the Veteran's only service-connected disabilities).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal other than VA treatment records cited herein.  

In the Veteran's June 2011 VA Form 9, Appeal to the Board, he reported that he had gone to a VA dental clinic but had been turned away.  He indicated that he felt he should receive VA dental treatment.  While this issue has been raised by the record, it has not been adjudicated much less formally denied and appealed.  Therefore, the Board does not have jurisdiction over it.  Accordingly, it is referred to the appropriate agency of original jurisdiction (AOJ) for initial consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular ratings of 30 percent for residuals of frostbite with peripheral neuropathy of each foot.  

2.  The cold residuals of the right foot include pain, numbness, cold sensitivity, nail abnormalities, color changes, and locally impaired sensation but no ulceration, squamous cell carcinoma or motor impairment and the impairment of the right foot does not equate to loss of use of the foot; and chronic venous insufficiency of the right leg and any potential diabetic symptoms affecting that foot are unrelated to the service connection cold residuals.  

3.  The cold residuals of the left foot include pain, numbness, cold sensitivity, nail abnormalities, color changes, and locally impaired sensation but no ulceration, squamous cell carcinoma or motor impairment and the impairment of the left foot does not equate to loss of use of the foot; and chronic venous insufficiency of the left leg and any potential diabetic symptoms affecting that foot are unrelated to the service connection cold residuals. 

4.  The schedular rating criteria and rating factors which must be considered for evaluating the service-connected disorders are adequate for the purpose of compensating the Veteran for his service-connected residuals of frostbite with peripheral neuropathy of each foot. 

5.  The Veteran's only service-connected disabilities are residuals of frostbite of the right foot with peripheral neuropathy, rated 30 percent disabling; and residuals of frostbite of the left foot with peripheral neuropathy, rated 30 percent disabling.  There is a combined disability evaluation of 60 percent. 

6.  The Veteran has 12 years of education, work experience as a machinist and a maintenance supervisor, and he last worked in December 2008 as a maintenance supervisor.  

7.   The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  An initial rating in excess of 30 percent for residuals of frostbite of the right foot with peripheral neuropathy is not warranted either schedularly or extraschedularly.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.68, Diagnostic Code 7122 (2011); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009); VAOPGCPREC 6-96 (Aug. 16, 1996).   

2.  An initial rating in excess of 30 percent for residuals of frostbite of the left foot with peripheral neuropathy is not warranted either schedularly or extraschedularly.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.68, Diagnostic Code 7122 (2011); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009); VAOPGCPREC 6-96 (Aug. 16, 1996).   

3.   The criteria for a TDIU rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate his January 2001 claim for service connection for residuals of frostbite of each foot by RO letter in June 2009, prior to the grant of service connection for those disorders, by the July 2010 RO rating decision.  

This appeal arises from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) in April 2011, with the initial rating assigned upon granting service connection for the disabilities at issue.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice as to the claim for a TDIU rating by RO letter, dated in June 2009, prior to the April 2010 rating decision which, in pertinent part, denied a TDIU rating.  He was notified of the evidence needed to substantiate the TDIU claim, namely, evidence of the inability to obtain or maintain a substantially gainful occupation due to service-connected disability.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  He was also notified of how the VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records (STRs) and VA outpatient treatment (VAOPT) records.  He was afforded him VA examinations with respect to the claims in February 2010 and October 2011.  There is no evidence that there has been a change in the service-connected disabilities since the last examination or that he has either sought or received private treatment.  He declined to testify in support of his claims.  

The reports of the VA examinations in this case show that the examinations were thorough in scope and in depth and that the findings are supported by the VAOPTs.  Thus, the examinations are adequate for rating purposes.  Accordingly, a remand for a more recent examination is not necessary.  38 C.F.R. § 3.327(a).   

The Veteran's service representative has indicated, in the July 2012 Informal Hearing Presentation that the Veteran is in receipt of Social Security Administration (SSA) benefits.  However, it is not contended, much less shown or even suggested by the record, that the Veteran is in receipt or has ever applied for SSA disability benefits.  Rather, having been born in July 1932, the Veteran is now 80 years of age and, obviously, is in receipt of SSA benefits not based on disability.  

The Veteran has not identified any additionally available evidence for consideration in his appeal.  As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to notify and to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On VA examination in 1966 it was noted that the Veteran had worked for two years as a loader at Westinghouse.  He reported that his feet hurt after standing for two hours and his feet were cold during cold weather.  His carriage and gait were normal.  On examination, aside from his subjective complaints he had no paresthesias or sensory changes.  He had full range of motion of his ankles and no motor loss.  The diagnosis was bilateral frostbite of the feet with no gross changes and only mild subjective complaints.  

A March 2009 VAOPT record shows that the Veteran complained of coldness of his feet all the time, and chronically having numbness, burning, and tingling in his feet, but not all the time.  On examination he had varicosities and teleangectasias of the lower extremities.  Sensation in his feet was diminished.  The diagnoses included onychomycosis and neuropathy.  He was given shoes and socks because of diabetes, and he was instructed not to walk in his bare feet in order to avoid injuries of his feet.  Also in that month it was noted that he had cataracts.  For exercise he could walk 3/4 of a mile and went to a gym daily.  On examination he had a rash on each leg and he had cold intolerance of both feet.  It was reported that he had not had any falls, involuntary movements or tremor.  Also on examination, his feet were cyanotic when dangling but sensation to monofilament was intact.  There was mild thickening of the skin, pre-tibially, of each leg.  The impressions included degenerative joint disease of the knees and pre-tibial dermopathy.  

In the Veteran's March 2009 statement he claimed service connection for disabilities of both knees and both hips due to his service-connected frostbite residuals.  He related having little feeling or circulation in his feet, and reported having an unsteady gait.  He had worked for a pharmaceutical company for several years after service and after that he had worked for almost 25 years for Westinghouse as an in-house machinist.  

VAOPT records show that in June 2009 the Veteran reported having a pulling sensation in both legs for the last 10 years.  He could walk up to 1/2 blocks before getting a tightening sensation in his toes and feet.  He also complained of some cramping in his legs after walking.  It was recommended that he wear knee high compression stockings, bilaterally, at all times. 

In an August 2009 statement the Veteran reported that he had numbness and burning pain of the bottom of both feet.  He also had swelling, redness, and was very sensitive to cold weather.  He had had bilateral knee replacements and had had stripped veins.  He related having neuropathy of both legs and feet as well as severely malformed toenails.  

In VA Form 21-8940, Application for Increased Compensation based on Unemployability in August 2009 the Veteran reported that he had become too disabled to work and had last worked in December 2008 in maintenance at the Christian Central Academy, where he had been employed since October 1996.  He had left his last job because of disability but did not expect to receive disability retirement benefits.  He had not tried to find employment since then.  He had 2 years of high school education.  

VAOPT records show that in October 2009 it was reported that the Veteran had class three venous insufficiency.  He had no claudication or ulcers.  He had a history of microvascular disease but his major vessels were within normal limits.  

On VA examination in February 2010 the Veteran related having had a left knee replacement 3 years ago and a right knee replacement 8 years ago.  He complained of having had hip pain for 5 years.  As to his frostbite, his course since initially having pain and numbness of both feet had been stable.  His treatment was application of medication, i.e., capsaicin gel, but the effectiveness had been poor.  He did not have a history of hospitalization, vascular trauma or vascular neoplasm.  It was reported that he had a history of either aneurysm, arteriosclerosis obliterans or thromboangiitis obliterans in both feet, as well as coldness in his feet but no claudication, ulceration, gangrene or edema.  He had no history of an arteriovenous fistula but had a history of varicose veins or post-phlebitic syndrome of each lower leg.  He had no edema or ulceration.  He did have persistent skin discoloration, pain (including pain at rest) but no other symptoms after prolonged walking or standing.  He had no history or erythromelalgia, angioneurotic edema, or Raynaud's phenomenon or syndrome.  

On physical examination the Veteran had chronic venous insufficiency of each lower leg.  The color of each leg was normal.  The temperature of his legs was normal when sitting but became cold when he was on the examination table.  As to trophic changes, hair was absent and he had dystrophic nails.  There was no ulceration.  It was stated that an arterial Doppler study of his legs had found peripheral vascular disease.  

It was reported that the Veteran had retired, in 2006, because he was eligible by virtue of age or duration of employment.  The diagnosis was chronic venous insufficiency of both lower extremities but no peripheral artery disease.  The condition did not preclude exercise or exertion.  There was no effect on his occupation due to his residuals of frostbite of the feet.  As to the effects of this problems on his activities of daily living there was only a mild impact as to performing chores but none as to shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  

On VA examination in February 2010 of the Veteran's hips and knees it was reported that his bilateral hip conditions had begun in 2000 or 2005, with a gradual onset, and was now stable.  He took Tylenol for this.  He had had bilateral knee replacements but his knee still hurt when he walked and when lying down.  

On physical examination the Veteran had pain, stiffness, and decreased speed of joint motion of both hips but no deformity, giving way, instability, weakness or incoordination.  He had not had any episodes of dislocation, subluxation, locking or effusion or any symptoms of inflammation and motion of his hips was not affected.  As to his knees, he had pain and decreased speed of joint motion but no deformity, giving way, instability, stiffness, weakness, incoordination, locking, effusion, inflammation or episodes of dislocation or subluxation.  

It was reported that the Veteran was able to stand for 15 to 30 minutes.  He used a brace (but the location of the brace was not reported).  His gait was normal but it was reported that a weight-bearing joint was affected.  On a more detailed examination of his knees he had crepitus, pain at rest, and guarding of movement of each knee.  He had guarding of movement of each hip and tenderness of the right hip.  X-rays of the knees of February 2009 revealed the presence of bilateral knee prostheses, soft tissue swelling, and vascular calcification.  The diagnoses were bilateral knee prostheses and bilateral degenerative joint disease of the hips.  These disabilities prevented exercising and had a mild impact as to his ability to performing shopping but no impairment as to performing chores, sports, recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

On VA neurological evaluation in February 2010 the Veteran had no history of trauma to a nerve or history of neoplasm.  As to his peripheral nerves symptoms, these affected both feet.  The symptoms were numbness, paresthesia, and pain.  On examination muscle strength was 5 in all major muscle groups and there was no motor function impairment.  As to sensory status, vibratory sense was absent in each foot.  He had decreased sensation to pain and light touch in each forefoot.  Position sense was normal.  The affected nerve was the external peroneal nerve.  Left knee reflex was 1+ but right knee reflex was absent.  Ankle reflexes were absent, bilaterally.  Plantar reflex (Babinski reflex) was normal, bilaterally.  There was no muscle atrophy and no abnormality muscle tone or bulk.  There were no tremors, tics, or other abnormality movements.  There was no impairment of function of any joint due to the nerve disorder.  His gait and balance were normal.  The diagnosis was peripheral neuropathy of both feet.  As to the effects of this problem on his activities of daily living there was only a mild impact as to performing chores but none as to shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  

The examiner opined that the Veteran's bilateral knee prostheses and degenerative joint disease of both hips was less likely as not due to or a result of the residuals of frostbit inservice.  It was noted that big joints, e.g., the knees and hips, were not affected during frostbite because they were near warm core body temperature.  It was the peripheral joints that were mostly affected during a cold injury.  It was also opined that the Veteran's chronic venous insufficiency of each lower extremity was less likely as not due to or a result of frostbite during service.  This was because chronic venous insufficiency was not known to be a complication of frostbite.  However, the peripheral neuropathy of each lower extremity was at least as likely as not due to the inservice frostbite because he did not have diabetes and had no known alcohol abuse or herniated lumbar disc, or known Vitamin B12 deficiency.  

VA Form 21-4192, Employment Information, of March 2010 and September 2011 reflect that the Veteran had worked full-time at the Christian Central Academy as a maintenance supervisor from January 1998 until he retired in December 2008.  

VAOPT records show that in May 2010 the Veteran usually wore compression stockings.  He was having some irritation of the lower extremities.  He could not walk long distances due to his past frostbite of the feet.  He had chronic bilateral knee pain, status post knee replacements.  On examination he had multiple varicose veins, bilaterally.  In July 2010 he was treated for an injury of his right great toe.  In May 2011 it was noted that he had onychomycosis of both feet.  He had diminished sensation of each foot and pedal pulse of the left foot was diminished.  It was reported that he had a diagnosis of diabetes.  

VAOPT records show that on examination in February 2011 the Veteran had diminished sensation of his legs but muscle strength was 5/5, bilaterally.  Dorsiflexion, plantar flexion, inversion, and eversion of the ankles were reduced but pain free.  

In VA Form 21-8940, Application for Increased Compensation based on Unemployability in June 2011 the Veteran reported the same information as the VA Form 21-8940 of August 2009 with the exception that he reported having 4 years of high school education.  

VAOPT records show that in August 2011 it was reported that the Veteran had microvascular disease but his major vessels were strongly palpable.  He had bilateral venous stasis.  He took Coumadin for atrial fibrillation.  He had elongated fungal nails of the feet, which were debrided.  Also in that month it was reported that he could walk only about 1 to 1 1/2 blocks and then his legs became tired.  He also complained of low back pain.  His active problem list included essential hypertension, osteoarthritis, pain in the joints of his hand, skin carcinoma, varicose veins of the lower extremities, erectile dysfunction, and seborrheic dermatitis.  On examination he had varicosities with stasis dermatitis.  He was advised to wear a wrist splint due to left carpal tunnel syndrome.  He was noted to have macular degeneration.  He had a history of some fecal incontinence and it was noted that he sometimes lost urine before he could make it to a bathroom.  

On VA examination in October 2011 the Veteran's claim file was not available for review.  His feet were still cold.  It was reported that in each foot he had arthralgia, cold sensitivity, locally impaired sensation, numbness, and color changes.  There were no X-rays of the affected areas.  He regularly used a cane as an ambulatory aid and also constantly used special shoes and socks due to the frostbite injury.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  He had no scars related to his frostbite injury.  It was reported that the cold injury impacted the Veteran's ability to work because he was limited to standing for 15 to 20 minutes, due to the frostbite injury.  With respect to employability, he had retired as a maintenance man in 2008 because he had been unable to perform that job due to his frostbite of the feet (being limited to standing for 15 to 20 minutes).  However, he would be employable at a sedentary job requiring sitting for 2 to 3 hours at a time, moving his arms at desk level, moving papers, and answering a phone.  

VAOPT records show that in December 2011 it was reported that the Veteran did not need help walking and had not had any falls within the preceding 12 months.  He was newly diagnosed as a diabetic, within the past 12 months.  Also in that same month it was noted that he had senile macular degeneration of the retina and took Coumadin for atrial fibrillation.  

In the Veteran's VA Form 9, Appeal to the Board, in January 2012 which perfected his appeal as to the TDIU rating claim, he stated that because of pain in his feet, legs, and hips was so great he could not function and his loss of balance was becoming worse.  His wife helped him to get up and out of a chair and bed.  He stated that the report of an examination in 2001 was incorrect (apparently in reporting that he had no joint pain) because he had joint pain constantly and every day.  He had numbness and pain in his toes, feet, and hips. He had tingling and numbness of his hands.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

Residuals of cold injuries are evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122 which provides for a maximum schedular rating of 30 percent when manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

Note 1 to Diagnostic Code 7122 provides that there is to be a separate evaluation for amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  

"Raynaud's disease is a vascular disorder marked by recurrent spasm of the capillaries and especially those of the fingers and toes upon exposure to cold, characterized by pallor, cyanosis and redness in succession, usually accompanied by pain, and in severe cases progressing to local gangrene.  The terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are used to describe the symptoms associated with Raynaud's disease."  Watson v. Brown, 4 Vet. App. 309, 310 (1993).  "Raynaud's phenomenon ... may represent chronic effects of cold injury", although it can have other possible etiologies.  63 Fed. Reg. 37778 (July 14, 1998) (publishing a revision to 38 C.F.R. § 4.104, Diagnostic Code 7122 [for rating residuals of cold injuries]).  "'Raynaud's phenomenon is an 'intermittent bilateral [blood deficiency] of the fingers, toes, and sometimes ears and nose, with severe pallor and often paresthesias [, i.e., a tingling or prickling sensation] and pain, usually brought on by cold or emotional stimuli and relieved by heat; it is usually due to an underlying disease or anatomical abnormality.'  DORLAND'S ONLINE ILLUSTRATED MEDICAL DICTIONARY (31st ed.2007)."  Merczel v. Shinseki, No. 09-3487, slip op. at 1 ((U.S. Vet. App. Aug. 1, 2011).   

Loss of use of a foot is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  38 C.F.R. § 4.63 provides, in pertinent part, that the loss of use of a foot will be held to exist when the acts of balance and propulsion of a foot could be accomplished equally well by an amputation stump with prosthesis.  

In rating peripheral neuropathy attention is given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  When peripheral neuropathy is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Cranial or peripheral neuralgia is characterized usually by a dull and intermittent pain in the typical nerve distribution, is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  The maximum rating for peripheral neuropathy not characterized by organic changes is for moderate incomplete paralysis.  38 C.F.R. § 4.123.  38 C.F.R. § 4.123 provides that cranial or peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis.  

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral neuropathy the term ''incomplete paralysis'' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis of each nerve.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

A 10 percent rating is warranted for mild paralysis of the external popliteal (common peroneal) nerve; 20 percent rating when moderate, 30 percent when severe, and 40 percent when there is complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521. 

Right and Left Feet

The Veteran is currently assigned that maximum schedular rating of 30 percent under 38 C.F.R. § 4.104, Diagnostic Code 7122 for residuals of frostbite of each foot.  In this regard, the criteria in 38 C.F.R. § 4.40 and § 4.45, e.g., of functional impairment due painful or weakened movement, are not "subsumed" in diagnostic codes providing for ratings based solely on limited motion.  Moreover, avoidance of pyramiding under 38 C.F.R. § 4.14 "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  However, in this case the provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as the holding in Deluca, 8 Vet. App. 202, 206-08 (1995) are not applicable because the criteria for a 30 percent rating under Diagnostic Code 7122 specifically encompass "[a]rthralgia or other pain."  

Despite the restrictive nature of the Veteran's residuals of frostbite of each foot Veteran has no additional disability due to neurological symptoms in his feet which can be separated from the effects of the frostbite residuals for rating purposes under Note 1 to Diagnostic Code 7122.  Although Note 1 provides for a separate rating for complications such a peripheral neuropathy, the maximum schedular 30 percent rating encompasses the peripheral neurological symptoms of "numbness or cold sensitivity."  Here, neurological evaluations have found that he has numbness and cold sensitivity of each foot.  However, the evidence does not show that he has any neurological manifestations of impairment of motor function.  Rather, the February 2010 VA neurology examination found normal muscle strength and no motor function impairment.  

Thus, a separate compensable rating for peripheral neuropathy of either foot is not warranted.  Moreover, to assign a rating under any diagnostic code for rating neuropathy of a peripheral nerve in either of his lower extremities, in addition to the 30 percent schedular ratings under Diagnostic Code 7122 (cold injury residuals) would over-compensate the Veteran for the actual impairment of his earning capacity and would constitute pyramiding, under 38 C.F.R. § 4.14 (2010), which is prohibited. 

Similarly, Note 1 to Diagnostic Code 7122 provides for separate ratings for amputation of toes or squamous cell carcinoma at the site of a cold injury scar.  However, VA examination in October 2011 found no scars related to his frostbite injury.  Moreover, the Veteran had never had amputation of any toe of either foot, much less squamous cell carcinoma at the site of a cold injury scar and, in fact, the October 2011 examination found that he had no scars at the site of the frostbite injuries.  Likewise, there is no evidence of Raynaud's phenomenon or disease, or muscle atrophy.  Rather, repeated examinations have found no atrophy or even any motor impairment.  

In this case, there is evidence of venous insufficiency, but a VA examiner stated that it was unrelated to the service-connected frostbite residuals.  So, the symptoms thereof cannot be used for rating the service-connected residuals of frostbite of the feet.  

Thus, there is no basis for a separate compensable rating under Note 1 to Diagnostic Code 7122 for other complications of the Veteran's frostbite injuries of either foot.  

38 C.F.R. § 4.63 provides, in pertinent part, that the loss of use of a foot will be held to exist when the acts of balance and propulsion of a foot could be accomplished equally well by an amputation stump with prosthesis.  A review of the evidence in this case makes it clear that the Veteran simply does not have this degree of impairment.  He stills exhibit sufficient motion of the ankles and feet, balance, propulsion, sensation and feeling which the Veteran would not have with an amputation stump and prosthesis.  Specifically, VA examination in October 2011 found no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  

Accordingly, while the Veteran does have a severe service-connected disability of each foot, it has not resulted in actual loss of use of either foot.  Consequently, a rating of 40 percent for loss of use of either foot is not warranted. 

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  

Thus, extra-schedular consideration under section 3.321(b)(1) requires a three-step analysis.  First, is whether the schedular criteria are adequate and this is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  If the schedular rating criteria are inadequate, the second step is to determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extra-schedular rating should be assigned.  Thun v. Peak, 111, 115-116 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

Significantly, since 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a total disability rating based on individual unemployability (TDIU) in 38 C.F.R. § 4.16(b) (2011).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extra-schedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Comparing the Veteran's current disability level, functional impairment, and symptomatology to the Rating Schedule, the degree of disability shown is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria.  This includes impairment of muscle function due to muscle atrophy and even more severe vascular impairment from Raynaud's phenomenon, under Note 1 to Diagnostic Code 7122; neurological impairment, e.g., cold sensitivity or numbness; and other physical findings such as tissue loss, skin color changes, hyperhidrosis and even bony abnormalities.  

Excluding the overlapping nonservice-connected pathologies, e.g., potential diabetic peripheral neuropathy, fungal infection of the nails, and venous insufficiency the schedular rating criteria in this case are adequate to compensate the Veteran for the degree of disability and functional impairment shown by the evidence.  In this regard, the Board notes that the Veteran's having been given special shoes and socks is for preventive foot care for both to his nonservice-connected diabetes and his service-connected frostbite residuals.  His use of compression stockings is due to his nonservice-connected venous insufficiency.  In fact, most of his treatment in recent years has been for nonservice-connected disabilities, as shown by his VAOPT records.  

Moreover, marked interference with employment due to the solely to the frostbite residuals is not shown by the evidence.  In reaching this decision, the Board has considered the fact that the Veteran has not been employed since December 2008.  However, the evidence does not confirm the contention that the Veteran's service-connected disability of the feet, alone, caused him marked interference with employment since that time.  Rather, the evidence indicates that he retired due to age or senority, or some combination of these factors.  And, so, even if the schedular rating criteria were not adequate the service-connected disorders, by themselves, have not caused marked interference with his employment, i.e., beyond that contemplated by his assigned ratings.  Likewise, they have not cause frequent periods of hospitalizations.  

Under the circumstances of this case, there is nothing in the record which takes the Veteran's case outside of the norm of similarly situated Veterans with a similar disability rating.  Therefore, the Board determines that no referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 

The Board finds that since the claim for service connection was filed in January 2009 the Veteran's service-connected residuals of frostbite of the feet with peripheral neuropathy have not been more than 30 percent disabling, so the ratings cannot be "staged" because this represents the greatest level of functional impairment attributable to the conditions since that time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

TDIU Rating

Without regard to impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).  

Unemployability associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  Age, as such, is a factor only in evaluations of disability not resulting from service, i.e., for the purposes of pension.  38 C.F.R. § 4.19 (2011).  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

The Veteran's service-connected disabilities are residuals of frostbite of the right foot with peripheral neuropathy, rated 30 percent disabling; and residuals of frostbite of the left foot with peripheral neuropathy, rated 30 percent disabling.  There is a combined disability evaluation of 60 percent.  

In determining whether the Veteran meets the schedular criteria for a TDIU rating, 38 C.F.R. § 4.16(a) provides, in pertinent part, that for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic and cardiovascular.  Here, the frostbite of the feet affects both lower extremities, have a common etiology, and affect the same bodily system.  So, the combined 60 percent rating for these disorder (his only service-connected disabilities) meets the TDIU criteria of 38 C.F.R. § 4.16(a).  

Initially, when considering the Veteran's service-connected conditions, it is well to observe that the Veteran has received a considerable amount of treatment over the years, for various nonservice-connected disabilities which have had an adverse affect of his ability to work.  These include left carpal tunnel syndrome, atrial fibrillation, hypertension, diabetes, venous insufficiency of each leg (for which he wears compression stockings), bilateral total knee replacements, degenerative joint disease of the hips, cataracts, macular degeneration, low back pain, pain in his hands, and erectile dysfunction.  Consequently, nonservice-connected conditions may not be considered for purposes of applying the provisions of 38 C.F.R. § 4.16(b).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Blackburn v. Brown, 5 Vet. App. 375 (1993).  

Repeated VA examiners have stated that the service-connected frostbite residuals cause some impairment in ordinary activities of daily living.  A February 2010 VA examiner stated that the frostbite residuals had no effect on the Veteran's occupation and only a mild impact as to performing chores but no impact as to shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  

On the other hand, the October 2011 VA examiner indicated that as to employability, the Veteran had retired because he was unable to perform his job due to frostbite of his feet.  Nevertheless, the examiner stated that the Veteran would be employable at a sedentary job which required sitting for only 2 to 3 hours at a time, moving his arms at desk level, moving papers, and answering a phone.  As to this, given the Veteran's 12 years of education and his past work experience with a pharmaceutical company the Veteran is capable of this type of substantially gainful employment, irrespective of his advancing age and the adverse impact of his multiple nonservice-connected disabilities. 

Taken as a whole, the evidence shows that the Veteran is not entitled to a total disability rating based on individual unemployability solely to his service- connected disability of residuals of frostbite of both feet with residual peripheral neuropathy.  According the medical evidence as well as the lay statements from the Veteran, his non service-connected bilateral knee & hip disabilities, diabetes, and macular degeneration also result in significant impairment in its ability to obtain and retain substantial employment.  Therefore, the Board concludes that the Veteran is not shown to be incapable of substantially gainful employment due solely to his service-connected residuals of frostbite of the feet.  
Accordingly a TDIU is not warranted.  

In reaching this decision, it is the judgment of the Board that the preponderance of the evidence is against the claims and, thus, there is no doubt to be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

An initial rating in excess of 30 percent for residuals of frostbite of the right foot with peripheral neuropathy is denied. 

An initial rating in excess of 30 percent for residuals of frostbite of the left foot with peripheral neuropathy is denied. 

The claim for a TDIU rating is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


